119 F.3d 6
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John David HOWE, Plaintiff-Appellant,v.CITY OF YUMA, Arizona;  Steve R. Moore, in his officialcapacity as City Attorney for the City of Yuma,Arizona, Defendants-Appellees.
No. 97-15561.
United States Court of Appeals, Ninth Circuit.
Submitted:  July 14, 1997.**July 18, 1997.

Appeal from the United States District Court for the District of Arizona, No. 97-15561;  Roslyn O. Silver, District Judge, Presiding.
Before:  HUG, Chief Judge, KOZINSKI and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
This preliminary injunction appeal comes to us for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


3
Our inquiry is limited to whether the district court has abused its discretion in denying the preliminary injunction.  See Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996).  The record before us shows that the district court did not rely upon an erroneous legal premise or abuse its discretion in concluding that appellant's showing of probable success on the merits was insufficient to warrant preliminary injunctive relief.  See id.   The court's factual findings are not clearly erroneous.  See id.


4
Accordingly, the district court's denial of a preliminary injunction is AFFIRMED.


5
Appellant's request for attorney fees pursuant to 42 U.S.C. § 1988 is denied.  Appellees' request to recover its costs is denied.  Each party shall bear its own costs on appeal.



**
 The panel finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, appellant's motion for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3